[Cite as Petrikas v. Petrikas, 2021-Ohio-3577.]


                                           COURT OF APPEALS
                                        FAIRFIELD COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    ALBERT PETRIKAS                                :   JUDGES:
                                                   :
                                                   :   Hon. William B. Hoffman, P.J.
           Plaintiff-Appellant                     :   Hon. John W. Wise, J.
                                                   :   Hon. Patricia A. Delaney, J.
    -vs-                                           :
                                                   :   Case No. 20CA38
                                                   :
    ROBYN PETRIKAS                                 :
                                                   :
                                                   :
           Defendant-Appellee                      :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Fairfield County Court
                                                       of Common Pleas, Domestic Relations
                                                       Division, Case No. 18DS163



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              October 4, 2021




  APPEARANCES:


    For Plaintiff-Appellant:                           For Defendant-Appellee:
    RYAN SHEPLER                                       ROGER WEAVER
    Kernen & Shepler, LLC                              25 E. Waterloo St.
    158 East Main St.                                  Canal Winchester, OH 43110
    P.O. Box 388
    Logan, OH 43138-0388                               For CSEA:
                                                       PATRICK WELSH
                                                       239 W. Main St.
                                                       Lancaster, OH 43130
Fairfield County, Case No. 20CA38                                                       2

Delaney, J.

       {¶1} Plaintiff-appellant Albert Petrikas (“Father”) appeals from the November 30,

2020 Judgment Entry on Objections to Magistrate Decision of the Fairfield County Court

of Common Pleas, Domestic Relations Division. Defendant-appellee Robyn Petrikas

(“Mother”) did not appear in this appeal.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} Father and Mother were married in 2010. One child was born of the

marriage [Son, DOB 2/14/11], and the parties also had another child together born prior

to the marriage [Daughter, DOB 8/31/07].

              The original child support deviation in the Decree of Dissolution

       {¶3} The parties terminated the marriage by dissolution on October 9, 2018, and

entered a shared parenting plan. Mother was residential parent. Although the parties

intended the plan to reflect a 50/50 parenting schedule, Father had the children every

Monday and Tuesday from 3:00 p.m. until 7:00 p.m. and every other weekend, from 3:00

p.m. Friday through Monday morning. Father and Mother both testified that overnight

visits were difficult due to Father’s work schedule because he had to be at work very early

in the morning.

       {¶4} At the time of the dissolution, Mother was employed by the Columbus City

Schools as a teacher and Father worked at UPS. Mother’s annual salary was around

$80,000 and Father’s was around $70,000. In light of the shared-parenting schedule, the

parties agreed to a child support deviation: Father paid $75 per month in support.
Fairfield County, Case No. 20CA38                                                        3

       {¶5} The Decree of Dissolution indicated Father would exercise extended

parenting time beyond what is contemplated by the Ohio Child Support Guidelines

pursuant to R.C. 3113.215(B)(3)(d).

       {¶6} The parties acknowledged the child support was a downward deviation from

the Child Support Guidelines but agreed the deviation was in the children’s best interest

in light of Father’s additional parenting time.

            Mother requests administrative review and more support is ordered

       {¶7} On or around September 4, 2019, Mother requested an administrative

review of the child support order by submitting the following form, a “JFS 01849,”stating

in pertinent part:

                      It has been less than 36 months since the date of the most

               recent child support order. I have marked the appropriate

               circumstance that has changed and submitted the required

               documentation with this request.

                      * * * *.

                      2. I am * * * unemployed or laid off beyond the parent’s control

               for thirty consecutive days. This does not include seasonal

               employment. Documentation required and attached.

                      * * * *.

               (Emphasis in original.)

The documentation attached by Mother included, e.g, correspondence regarding her

resignation from Columbus City Schools on September 3, 2019. Mother resigned rather

than face termination due to criminal charges of child endangering and disorderly
Fairfield County, Case No. 20CA38                                                     4

conduct. A letter from Licking County Municipal Court stated Mother was charged with

child endangering and disorderly conduct but was in good standing in the court’s

diversion program; upon successful completion of the program, the charges would be

“dismissed and expunged off her record” on May 22, 2020.

      {¶8} Mother also documented a short-term disability from September 2, 2019

through December 16, 2019.

      {¶9} On October 22, 2019, the Fairfield County Child Support Enforcement

Agency   (CSEA)     issued   an   Administrative   Adjustment     Recommendation    that

recommended child support should be $970.54 per month payable from Father to Mother.

      {¶10} Father objected to the recommendation of CSEA on the bases that he had

shared parenting and did not agree with Mother’s income figure.

                      Evidentiary hearing and magistrate’s decision

      {¶11} An evidentiary hearing was held before the magistrate on July 23, 2020.

      {¶12} By journalized Magistrate’s Decision dated July 31, 2020, the magistrate

found Mother was unemployed in September 2019 when she requested the administrative

review and had been unemployed for over thirty days when submitting her request.

      {¶13} The magistrate further found Mother resigned from her position with the

Columbus City Schools rather than face termination. The magistrate noted, “Her

unemployment being as a result of her own criminal behavior, she is voluntarily

unemployed.    Her teacher’s contract for school year 2019-2020 was to pay her

$80,227.00. That is her imputed income for child support purposes.” Magistrate Decision,

2.
Fairfield County, Case No. 20CA38                                                        5

      {¶14} The magistrate found Father’s yearly income is $74,635.52; he has health

insurance for the children through his employment, and has a monthly VA benefit of

$142.29. The magistrate found the children spend Friday, Saturday, and Sunday nights

with Father on alternating weekends, or 78 nights per year.

      {¶15} The magistrate made an overnight parenting-time adjustment, finding

Father does not have court-ordered parenting time which is equal to or exceeds 90

overnights.

      {¶16} The magistrate ordered child support to be paid by Father in the amount of

$464.77 per month, per child, for a total of $929.54 per month plus 2% processing fee.

      {¶17} Father objected to the Magistrate’s Decision.

                        The trial court overrules Father’s objections

      {¶18} The trial court overruled Father’s objections and affirmed the findings of the

magistrate, with one exception, via judgment entry dated November 30, 2020.

                                        Untimely review

      {¶19} First, Father argued the magistrate should not have approved an

administrative modification because 1) Mother sought review prior to 36 months after the

establishment of the child support obligation, and 2) Mother failed to meet the criteria

necessary for review prior to 36 months. The trial court disagreed, noting that the “JFS

01849” form is worded differently than the administrative regulation and it is “not clear”

from item Number 2 on the form that 30 days of consecutive unemployment must occur

before seeking review. Mother’s documentation detailing the resignation established

Mother “clearly expected to be unemployed in excess of thirty days.” Entry, 2.
Fairfield County, Case No. 20CA38                                                       6

       {¶20} The trial court disagreed with the magistrate’s finding that Mother was

unemployed for 30 consecutive days when she made her request for administrative

review. However, the trial court found Mother had been unemployed in excess of 30 days

when CSEA’s Administrative Adjustment Recommendation was issued; Mother would

have been terminated if she didn’t resign, thus her unemployment was “beyond her

control;” and it would be unfair to deny Mother’s request for review on procedural grounds

when she relied upon CSEA’s administrative actions in undertaking the review.

Additionally, the trial court noted Mother was unemployed for more than 30 consecutive

days by November 1, 2019, the effective date of the child-support modification.

                         Father requested original deviation: $75/month

       {¶21} Second, Father argued the magistrate should have applied the same

deviation that was in place at the time of the Decree of Dissolution. The trial court found

that deviation was premised upon the children spending roughly equal awake hours with

each parent while school was in session. However, the deviation of $75/month was no

longer appropriate because the children were with Mother more of the time due to the

Covid pandemic and online schooling. The trial court therefore found that the reason for

the original deviation had changed and that deviation was no longer appropriate.

                                  Rent and Father’s overnights

       {¶22} Finally, Father argued the magistrate 1) failed to account for rent money

Mother receives from her own father (Maternal Grandfather) as income and 2) mistakenly

found that Father does not exercise more than 90 overnights with the children per year.

The trial court found that Mother and Maternal Grandparents live together in a rented

home and share rent and utility expenses; the rental money Maternal Grandfather gives
Fairfield County, Case No. 20CA38                                                       7

Mother is therefore not Mother’s income but is paid toward rent. Upon review of the

hearing transcript, the trial court found that Father spends 78 overnights per calendar

year with the children, thus the magistrate therefore did not err in finding Father did not

exercise more than 90 nights of parenting time per calendar year.

       {¶23} The trial court affirmed the decision of the magistrate while making one

factual correction: the magistrate erred in finding Mother had been unemployed for over

30 consecutive days when she submitted the request for administrative review.

Nevertheless, as described supra, this finding was not fatal to the administrative review.

       {¶24} Father now appeals from the trial court’s Judgment Entry on Objections to

Magistrate’s Decision.

       {¶25} Father raises two assignments of error:

                              ASSIGNMENTS OF ERROR

       {¶26} “I. THE TRIAL COURT ERRED BY PERMITTING AN ADMINISTRATIVE

REVIEW, AND MODIFYING APPELLANT’S CHILD SUPPORT, WHERE THE

APPELLEE HAD NOT BEEN UNEMPLOYED FOR MORE THAN THIRTY DAYS PRIOR

TO FILING THE REQUEST FOR REVIEW, AND WHERE THE EMPLOYMENT OR

LAYOFF WAS NOT BEYOND HER CONTROL.”

       {¶27}   “II.   THE TRIAL COURT ERRED IN FINDING A CHANGE IN

CIRCUMSTANCES SUFFICIENT TO ELIMINATE A PARENTING TIME DEVIATION IN

SUPPORT, WHERE THE ALLEGED CHANGE IN CIRCUMSTANCES WAS CAUSED

BY THE MISCONDUCT OF APPELLEE.”
Fairfield County, Case No. 20CA38                                                        8

                                        ANALYSIS

                                           I., II.

       {¶28} Father’s assignments of error are related and will be considered together.

In his first assignment of error, Father argues the trial court should not have permitted an

administrative review or modified his child support obligation when Mother was not

unemployed for 30 consecutive days before seeking review and her unemployment was

not beyond her control. In his second assignment of error, he argues the change in

circumstances underlying the modification was caused by Mother’s misconduct, an

improper basis for eliminating a parenting-time deviation. We disagree.

  Modification of child support via CSEA: R.C. 3119.60 and Ohio Adm. Code 5101:12–
                                        60–05.1

       {¶29} In Booth v. Booth, 44 Ohio St.3d 142, 541 N.E.2d 1028 (1989), the Ohio

Supreme Court determined that abuse of discretion is the appropriate standard of review

in matters concerning child support. In order to find an abuse of discretion, we must

determine that the trial court's decision was unreasonable, arbitrary, or unconscionable

and not merely an error of law or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983). Furthermore, as an appellate court, we are not the trier of

fact. Our role is to determine whether there is relevant, competent, and credible evidence

upon which the factfinder could base his or her judgment. Tennant v. Martin–Auer, 188

Ohio App.3d 768, 2010–Ohio–3489, 936 N.E.2d 1013, ¶ 16 (5th Dist.), citing Cross Truck

v. Jeffries (Feb. 10, 1982), Stark App. No. CA–5758, 1982 WL 2911.

       {¶30} The Ohio Revised Code provides for multiple ways in which a child support

obligation may be modified. A party may request a review and modification of child

support through CSEA. See R.C. 3119.60, 3119.61 and 3119.76. A party may request an
Fairfield County, Case No. 20CA38                                                         9

administrative review of child support every 36 months from the most recent child support

order. Ohio Adm.Code 5101:12-60-05.1(D). A child support enforcement agency has the

authority to investigate, obtain information, recalculate, and issue administrative orders

modifying support, and the trial court retains jurisdiction to modify child support under

statutes and the Rules of Civil Procedure. Taube v. Boyle, 5th Dist. Delaware No. 19 CAF

02 0012, 2019-Ohio-3305, ¶ 8, citing Hayslip v. Hanshaw, 2016-Ohio-3339, 54 N.E.3d

1272, ¶ 14 (4th Dist.), internal citations omitted. “The General Assembly has adopted a

scheme, supplemented by administrative rule, that governs when and how a child support

enforcement agency may review and adjust a court-issued child support order.” Id., citing

Burton v. Harris, 2013-Ohio-1058, 987 N.E.2d 745, ¶ 12 (10th Dist.).

       {¶31} Based on R.C. 3119.60 and Ohio Adm. Code 5101:12–60–05.1, therefore,

the CSEA, either sua sponte periodically or on the request of the obligor or obligee, can

initiate an administrative review of a child-support order. The CSEA establishes the date

on which the review will formally begin, notifies the parties of the review and its

commencement date, and requests the parties provide the agency with certain financial,

health-insurance, and other information necessary to properly review the child-support

order. R.C. 3119.60; Ohio Adm. Code 5101:12–60–05.3. On the date designated by the

agency, it will calculate a revised amount of child support to be paid under the court child-

support order. R.C. 3119.63(A); Ohio Adm. Code 5101:12–60–05.4(A). The child support

enforcement agency then gives the obligor and obligee notice of the revised amount of

child support and their right to request an administrative and court hearing on the revised

amount. R.C. 3119.63(B) and (E); Ohio Adm. Code 5101:12–60–05.4(C).
Fairfield County, Case No. 20CA38                                                         10

       {¶32} Following the receipt of such a request, R.C. 3119.64 requires the court to

conduct a hearing in accordance with R.C. 3119.66. R.C. 3119.66, in turn, requires the

court to “conduct a hearing to determine whether the revised amount of child support is

the appropriate amount and whether the amount of child support being paid under the

court child support order should be revised.” The court must provide the parties notice of

the hearing and, if necessary, require the parties to provide copies of various records,

including W–2 statements, pay stubs, and proof of health insurance. See R.C. 3119.67

and 3119.68.

       {¶33} Finally, pursuant to R.C. 3119.70, if a court conducts a hearing pursuant to

R.C. 3119.66 and determines that the revised child support amount is appropriate, the

court must issue a revised court child support order requiring the obligor to pay the revised

amount. But, if the court finds that the revised child support amount is not appropriate,

then the court must “determine the appropriate child support amount and, if necessary,

issue a revised court child support order requiring the obligor to pay the child support

amount determined by the court.” R.C. 3119.70(B); see also Staugler v. Staugler, 160

Ohio App.3d 690, 2005–Ohio–1917, 828 N.E.2d 673, ¶ 12–14 (3d Dist.).

       {¶34} The issue before the trial court upon a request for a hearing from the

administrative review, therefore, is whether the revised amount is “appropriate.” In the

instant case, the trial court affirmed the magistrate’s findings, agreeing with CSEA and

the magistrate that modification of the child support amount was appropriate.

       {¶35} Mother initiated a review based upon Ohio Adm.Code 5101:12-60-05.1,

which states in pertinent part:

                     * * * *.
Fairfield County, Case No. 20CA38                                                   11

                    (D) Any party may initiate an administrative review every

             thirty-six months from the date of the most recent support order by:

                    (1) Completing and submitting the JFS 01849, “Request for

             an Administrative Review of the Child Support Order” (effective or

             revised effective date as identified in rule 5101:12-60-99 of the

             Administrative Code), to the CSEA.

                    * * * *.

                    (E) Any party may initiate an administrative review by

             submitting the JFS 01849 to the CSEA sooner than thirty-six months

             when any of the following circumstances applies:

                    * * * *.

                    (2) Either parent has become unemployed or been laid off, the

             unemployment or lay off is beyond the parent's control, and the

             unemployment or lay off has continued uninterrupted for thirty

             consecutive days. The requesting party must provide to the CSEA

             evidence of the unemployment or lay off, including evidence that the

             unemployment or lay off is beyond the parent's control. * * * *.

                    * * * *.

      {¶36} Father argues Mother prematurely initiated administrative review pursuant

to Ohio Adm.Code 5101:12-60-05.1(E)(2) because the unemployment had not continued

for 30 uninterrupted consecutive days before she sought the review. Mother signed the

JFS Form 01849 on September 4, 2019, the day after she resigned from the Columbus

City Schools. At that point she was also on disability ending in December 2019.
Fairfield County, Case No. 20CA38                                                        12

       {¶37} The trial court found the wording of JFS Form 01849 is confusing and is not

clear that the 30 days of consecutive unemployment must take place before the form is

submitted. We agree that Item 2 on the form, “I am * * * unemployed or laid off beyond

the parent’s control for thirty consecutive days,” (emphasis added) permits the

interpretation of an anticipated 30 days of unemployment as opposed to a completed 30

days of unemployment. We therefore disagree with Father that the trial court abused its

discretion in failing to reverse the administrative modification based upon the premature

request.

       {¶38} We also note that despite Mother’s allegedly premature request for review,

CSEA undertook the review and issued the Administrative Adjustment Recommendation

that recommended child support should be $970.54 payable from Father to Mother.

Father then objected to the CSEA Recommendation on the basis that he disagreed with

Mother’s “income figure,” not with the timing of the request for review.

       {¶39} Father also argues the trial court erred in finding Mother’s unemployment

was beyond her control, another factor cited in the request for administrative review. The

magistrate agreed with Father that Mother was voluntarily unemployed and imputed her

income at $80,227.00. Father argues the trial court implicitly reversed this finding in the

following portion of the Entry:

                     Further, [the email correspondence attached to Mother’s JFS

              01849] clearly indicates that Mother was to be terminated if she did

              not resign from her position, so it is appropriate to determine that the

              end of her employment was beyond her control on the date of her

              resignation. Further, this is a Court of equity, and it would be unfair
Fairfield County, Case No. 20CA38                                                         13

              in this case to deny [Mother’s] request for a child support review, said

              request now made in excess of fourteen months ago, when [Mother]

              justifiably relied on the CSEA’s administrative actions to review the

              child support order following the submission of her Request for

              Administrative Review of the Child Support Order (JFS Form 01849).

                     Judgment Entry on Objections to Magistrate’s Decision, 4.

       {¶40} A parent’s voluntary unemployment or underemployment affects the

computation of that parent’s income. Pursuant to R.C. 3119.01(C)(9)(b), “income”

means, “[f]or a parent who is unemployed or underemployed, the sum of the gross income

of the parent and any potential income of the parent.” Whether a parent is “voluntarily

underemployed” and the amount of potential income to be imputed to a child support

obligor are matters to be determined by the trial court based upon the facts and

circumstances of each case. Carpenter v. Carpenter, 5th Dist. Tuscarawas No. 2019 AP

04 0013, 2019-Ohio-4709, ¶ 39. “In deciding if an individual is voluntarily under-employed

or unemployed, the court must determine not only whether the change was voluntary, but

also whether it was made with due regard to obligor's income-producing abilities and his

or her duty to provide for the continuing needs of the child.” G.P. v. L.M., 5th Dist. Morrow

No. 16CA0005, 2016-Ohio-7955.

       {¶41} The decision to impute income to a parent is within the trial court's sound

discretion. Id. The parent claiming that his or her former spouse is voluntarily under-

employed has the burden of proof. Carpenter, supra, at ¶ 40, citing In re B.S., 9th Dist.

Summit No. 24605, 2009-Ohio-4660.
Fairfield County, Case No. 20CA38                                                     14

      {¶42} The magistrate and the trial court recognized Mother’s unemployment is not

as simple as termination due to the criminal charges. Mother resigned from the Columbus

City Schools because she was criminally charged with child endangering and disorderly

conduct and would have been terminated. The circumstances of those charges are not

in the record before us. It is undisputed, however, that Mother was successfully enrolled

in a diversion program and was on target to have the charges dismissed altogether on

May 22, 2020. Mother was also on disability arising from treatment for mental illness.

When her term of disability ended and she was released to work, she submitted resumes

to four different educational employers and intended to re-apply to Columbus City

Schools. The timing of these efforts occurred in March 2020, however, contemporaneous

with the onset of the pandemic, lockdown, and online schooling.

      {¶43} The circumstances of the pandemic affected Mother’s employment options

in two ways. First, her background is in education and she sought jobs in education, but

those employers initiated hiring freezes. Second, she had two minor children at home

with behavioral issues, navigating online schooling with no options for child care.

Although Mother and the children live in a rented home with Maternal Grandparents, the

grandparents are not suitable child care providers during the pandemic. Maternal

Grandfather is in poor health, and Maternal Grandmother works, so they are unable to

help the children with remote schooling.

      {¶44} Father even admittedly recognized the additional responsibilities on Mother

because he voluntarily undertook to give her $60 per week for extra expenses because

she was with the children around the clock. He made the agreed-upon child support

payments of $75 per month, and he testified he also gave Mother $60 per week “once the
Fairfield County, Case No. 20CA38                                                          15

kids were out of school for the Covid virus.” The last payment of that nature was in May

2020.

        {¶45} By the time of the evidentiary hearing in July 2020, the children were on

summer break. They spent six nights per month with Father (alternate Fridays through

Mondays) and the remaining with Mother. The trial court affirmed the magistrate’s

decision that a modification of child support was appropriate and that rationale underlying

the original deviation no longer existed because the children spent limited time with

Father. Six nights a month no longer approximated the parties’ earlier agreement.

        {¶46} In his second assignment of error, Father argues the trial court should not

have effectively eliminated a parenting-time deviation in support (i.e, the original deviation

of $75/month) because the issue of parenting time was not before the Court. This circular

argument is inconsistent with Father’s insistence that the magistrate should have

maintained the original deviation in the amount of $75/month—a deviation premised upon

roughly 50/50 parenting time. Father again relies upon Mother’s criminal charges and

termination, arguing “absolutely no evidence was presented as to the reason that the

children were at home.”

        {¶47} We disagree with Father’s characterization. Mother’s uncontested

testimony was that she was home with the children during the school year because her

own employment opportunities were drastically curtailed and she did not have adequate

child care during the pandemic to assist with online schooling for children with behavioral

issues. Father apparently recognized this dilemma because he undertook to give Mother

$60 per week “once the kids were not—were, like, out of school for the Covid virus.” T.
Fairfield County, Case No. 20CA38                                                            16

49. At the time of the hearing, in July, during summer break, the children were at home

with Mother because they were only with Father six nights a month.

       {¶48} Moreover, Father’s second assignment of error implicitly argues the trial

court abused its discretion in finding a change of circumstances justifying modification of

child support. A “substantial change in circumstances” is a requisite finding pursuant to

R.C. 3119.79(C), but R.C. 3119.79 does not apply to this case. Hannah v. Hannah, 2016-

Ohio-1538, 63 N.E.3d 703, ¶ 17 (8th Dist.). R.C. 3119.79 addresses the court's

recalculation of the amount of a child support obligation upon the request of a party to the

court. Id. “In other words, it applies to a party's motion to modify child support obligations.”

Id., citing Rocky v. Rockey, 4th Dist. Highland No. 08CA4, 2008-Ohio-6525, 2008 WL

5197123, ¶ 28, citing Butler v. Butler, 4th Dist. Scioto No. 02CA2833, 2002-Ohio-5877,

2002 WL 31414339, ¶ 21. Statutory sections R.C. 3119.60 through 3119.65, on the other

hand, relate to an administrative review of the child support obligation. Id.

       {¶49} Here, upon Mother’s request, CSEA conducted an administrative review of

the child support order pursuant to R.C. 3119.60 through R.C. 3119.65. Then the trial

court, through the magistrate, conducted a hearing pursuant to R.C. 3119.66 upon

Father's request for judicial review. The court did not conduct a hearing pursuant to R.C.

3119.79 upon a motion for modification of child support. Accordingly, the court was not

required to find a “substantial change of circumstances” under R.C. 3119.79. Hannah,

supra, 2016-Ohio-1538 at ¶ 18. Rather, the court was required to determine the

“appropriate amount” under R.C. 3119.66. Id., citing Rockey at ¶ 29.

       {¶50} The court's responsibility is to determine an “appropriate” level of child

support under these circumstances and need not find that a change in circumstances
Fairfield County, Case No. 20CA38                                                           17

warrants modification. Brown v. Allala, 9th Dist. Summit No. 27086, 2014-Ohio-4917, ¶

15, citing Rockey, supra, 2008–Ohio–6525, ¶ 29.

       {¶51} Upon our review of the record and Father’s arguments, we do not find the

trial court abused its discretion in determining that a revised child support amount is

appropriate and in issuing a revised court child support order requiring Father to pay the

revised amount. R.C. 3119.70(B). It is well-established that the trier of fact is in a far

better position to observe the witnesses' demeanor and weigh their credibility. See, e.g.,

Taralla v. Taralla, 5th Dist. Tuscarawas No.2005 AP 02 0018, 2005–Ohio–6767, ¶ 31,

citing State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967). The trial court, as the

ultimate fact finder and issue resolver, is free to believe all, part, or none of the testimony

of each witness. Carpenter v. Carpenter, 5th Dist. Tuscarawas No. 2019 AP 04 0013,

2019-Ohio-4709, ¶ 45, citing State v. Caldwell, 79 Ohio App.3d 667, 607 N.E.2d 1096

(4th Dist. 1992). The circumstances underlying the parties’ original deviation changed in

significant ways, exacerbated by the pandemic, and the child support modification was

appropriate.

       {¶52} Upon our review of the record, we find the trial court did not abuse its

discretion. Father’s two assignments of error are therefore overruled.
Fairfield County, Case No. 20CA38                                                  18

                                    CONCLUSION

      {¶53} Father’s two assignments of error are overruled and the judgment of the

Fairfield County Court of Common Pleas, Domestic Relations Division is affirmed.

By: Delaney, J.

Wise, John, J., concurs

Hoffman, P.J., concurs and dissents separately.
Fairfield County, Case No. 20CA38                                                        19

Hoffman, P.J., concurring in part, and dissenting in part

       {¶54} I concur in the majority’s analysis in rejecting Appellant’s argument

Appellee’s request for administrative review by CSEA was premature. However, I

respectfully dissent from the majority’s and trial court’s analysis regarding whether

Appellee’s unemployment was beyond her control and whether the change in parenting

time no longer approximated the parties’ earlier agreement.

       {¶55} The magistrate found Appellee voluntarily unemployed and imputed income

to her in the amount of $80,227.00. Appellee did not file an objection to that

determination. Nevertheless, the trial court found Appellee’s unemployment was “beyond

her control.” The majority’s discussion of this issue implicitly suggests it finds the trial

court’s decision correct. I disagree.

       {¶56} Appellee’s resignation was the result of her being charged with criminal

offenses. The fact Appellee successfully enrolled in a diversion program, which may

culminate in the charges being dismissed, tacitly suggests an admission to the charges,

not her innocence of them.

       {¶57} As to the purported change in parenting time, the majority notes at the time

of the original Decree of Dissolution, “Although the parties intended the [shared parenting]

plan to reflect a 50/50 parenting schedule, Father had the children every Monday and

Tuesday from 3:00 p.m. until 7:00 p.m. and every other weekend, from 3:00 p.m. Friday

through Monday morning.” (Maj. Op. at ¶3). Under that agreed plan, Appellant had the

children 78 nights per year. At the time of the hearing, the magistrate found the children

were spending 78 nights per year with Appellant -- the same as in the original agreement.
Fairfield County, Case No. 20CA38                                                                        20

The majority, nonetheless, finds six nights a month no longer approximated the parties’

earlier agreement.1

        {¶58} The significance of the lack of change in parenting time is the parties had

agreed to a downward deviation in child support at the time of the original decree based

upon the same number of overall night visits with Appellant as existed at the time of the

hearing.2 Such ought not provide a justification for change as it was clearly in the

contemplation of the parties at the time of the original Decree of Dissolution.

        {¶59} I conclude it was error for the trial court to use either of these reasons to

modify the original child support order.

        {¶60} I further disagree the trial court was not required to find a “substantial

change of circumstances” under R.C. 3119.79. While I concede R.C. 3119.66 states the

trial court is to determine the “appropriate amount” of child support upon an administrative

review by the CSEA, such circumvents the requirement to show a substantial change in

circumstance. Because I find the trial court incorrectly concluded Appellee’s

unemployment was beyond her control and the overnight parenting time remained

unchanged from the original Decree of Dissolution, I would reverse the trial court’s

decision.




1
  Some months would be more than six nights depending on when the weekends fell in correspondence
to the start or end of any particular month.
2
  While Appellee’s time was increased with the children due to the Covid-19 pandemic, Appellee did not
have any added child care expenses during such time as she was unemployed.